Hirschberg, P. J.:
In the view taken of this case it is unnecessary to consider the voluminous evidence taken upon the trial of the charges. The deputy commissioner of water supply, gas and electricity of the city of New York heard the charges preferred against the relator, and on July 24, 1903, made his determination in writing, adjudging the relator guilty and dismissing him from service. The only authority *62conferred upon the deputy commissioner to hear and determine the matter which appears in the record is an authorization made by the commissioner, dated April 15,1903, which expressly limits the designation of power to the period of three months from and after April 16, 1903, eight days before the final action of the deputy.
The power of the commissioner to delegate to the deputy the discharge of the specific duties incident to the trial and determination of the charges in question is contained in section 452 of the revised Greater New York charter (Laws of 1901, chap. 466). • That section provides that “ the commissioner at the head of each of said departments may designate one or more of said deputies, who 1 shall, in. addition to his other powers, possess every power and perform all and every duty belonging to the office of such commissioner, so far as specified in such designation, whenever so empowered by such commissioner by written authority, designating therein a period of time, not extending beyond a period of three months, nor beyond the term of office of such commissioner, during which such power and duty may be exercised, and such designation and authority shall be duly filed in and remain of record in said department, but may be revoked at any time.”
The point now under consideration relates to jurisdiction; and the action of the deputy commissioner in determining the guilt of the relator and punishing him by removal from office having been taken,after his power had expired, must be regarded as wholly unauthorized, and, as was said in People ex rel. Tate v. Dalton (158 N. Y. 204, 216), “ must be treated as1 void and a nullity, and the relator still entitled to his position.”
It follows that the determination should be annulled, with costs, and the relator restored to his position.
Bartlett, Woodward and Jenks, JJ., concurred.
Determination annulled, with costs, and the relator restored to his position